Name: COMMISSION REGULATION (EC) No 2812/95 of 5 December 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 No L 291 /28 EN Official Journal of the European Communities 6 . 12. 95 COMMISSION REGULATION (EC) No 2812/95 of 5 December 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund November 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected ; whereas applications submitted from 30 November to 11 December 1995 with regard to oranges and apples should be rejected for administrative reasons, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 2703/95 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 76 539 tonnes of oranges, 1 097 tonnes of table grapes and 14 616 tonnes of apples in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 30 November 1995 ; Whereas a reducing factor should accordingly be applied to the quantities of table grapes applied for on 30 Article 1 Export licences with advance fixing of the refund for the table grapes for which applications are submitted on 30 November 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 67,82 % of the quantities applied for. Applications for export licences with advance fixing of the refund for the above product submitted after 30 November 1995 and before 3 January 1996 shall be rejected . Applications for export licences with advance fixing of the refund for oranges and apples submitted from 30 November to 11 December 1995 are hereby rejected. Article 2 This Regulation shall enter into force on 6 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68 . (2) OJ No L 280, 23. 11 . 1995, p. 30. (3) OJ No L 145, 29. 6. 1995, p. 75. h) OJ No L 280, 23. 11 . 1995, p. 31 .